EXHIBIT 10.4

INCENTIVE STOCK OPTION CERTIFICATE

Non-transferable

GRANT TO

 

--------------------------------------------------------------------------------

(“Optionee”)

the right to purchase from Roper Industries, Inc. (the “Company”)

___________ shares of its common stock, $0.01 par value, at the price of $_____
per share (the “Option”)

pursuant to and subject to the provisions of the Roper Industries, Inc. 2006
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”). By accepting the Option, Optionee
shall be deemed to have agreed to the terms and conditions set forth in this
Certificate and the Plan. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

Unless vesting is accelerated in accordance with the Plan or in the discretion
of the Committee, the Option shall vest (become exercisable) in accordance with
the following schedule:

 

Continuous Status as a Participant

after Grant Date

  

Percent of Option Shares Vested

               

IN WITNESS WHEREOF, Roper Industries, Inc., acting by and through its duly
authorized officers, has caused this Certificate to be duly executed.

 

ROPER INDUSTRIES, INC.

    By:          GRANT DATE:       

Brian D. Jellison

PRESIDENT AND CHIEF EXECUTIVE OFFICER

     

 



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

1. Vesting of Option. The Option shall vest (become exercisable) in accordance
with the schedule shown on the cover page of this Certificate. Notwithstanding
the foregoing vesting schedule, the Option shall become fully vested and
exercisable upon: (i) Optionee’s death or Disability during his or her
Continuous Status as a Participant, (ii) a Change in Control, unless the Option
is assumed by the surviving entity or otherwise equitably converted or
substituted in connection with the Change in Control, or (iii) if the Option is
assumed by the surviving entity or otherwise equitably converted or substituted
in connection with a Change in Control, the termination of Optionee’s employment
by the Company without Cause (or Optionee’s resignation for Good Reason as
provided in any employment, severance or similar agreement between Optionee and
the Company or an Affiliate) within two years after the effective date of the
Change in Control.

2. Term of Option and Limitations on Right to Exercise. The term of the Option
will be for a period of ten years, expiring at 5:00 p.m., Eastern Time, on the
tenth anniversary of the Grant Date (the “Expiration Date”). To the extent not
previously exercised, the Option will lapse prior to the Expiration Date upon
the earliest to occur of the following circumstances:

(a) Three months after the date of the termination of Optionee’s Continuous
Status as a Participant for any reason other than (i) for Cause or (ii) by
reason of Optionee’s death, Disability or Retirement.

(b) Three months after the date of the termination of Optionee’s Continuous
Status as a Participant by reason of Retirement; provided, however, that to the
extent any portion of the Option ceases to qualify as an incentive stock option
under Section 422 of the Code, and is deemed to be a Nonstatutory Stock Option,
such Nonstatutory Option will lapse thirty-six (36) months after the date of the
termination of Optionee’s Continuous Status as a Participant by reason of
Retirement.

(c) Twelve months after the date of the termination of Optionee’s Continuous
Status as a Participant by reason of Disability.

(d) Twelve months after the date of Optionee’s death, if Optionee dies while
employed, or during the three-month period described in subsection (a) above,
during the thirty-six month period described in subsection (b) above or during
the twelve-month period described in subsection (c) above and before the Option
otherwise lapse. Upon Optionee’s death, the Option may be exercised by
Optionee’s beneficiary designated pursuant to the Plan.

(e) 5:00 p.m., Eastern Time, on the 10th business day after the date of the
termination of Optionee’s Continuous Status as a Participant for Cause.

If Optionee returns to employment with the Company during the designated
post-termination exercise period, then Optionee shall be restored to the status
Optionee held prior to such termination but no vesting credit will be earned for
any period Optionee was not in Continuous Status as a Participant. If Optionee
or his or her beneficiary exercises an Option after termination of service, the
Option may be exercised only with respect to the Shares that were otherwise
vested on Optionee’s termination of service, including Option Shares vested by
acceleration under section 1.

3. Exercise of Option. The Option shall be exercised by (a) written notice
directed to the Secretary of the Company or his or her designee at the address
and in the form specified by the Secretary from time to time and (b) payment to
the Company in full for the Shares subject to such exercise (unless the exercise
is a broker-assisted cashless exercise, as described below). If the person
exercising an Option is not Optionee, such person shall also deliver with the
notice of exercise appropriate proof of his or her right to exercise the Option.
Payment for such Shares shall be in (a) cash, (b) Shares previously acquired by
the purchaser, or (c) any combination thereof, for the number of Shares
specified in such written notice. The value of surrendered Shares for this
purpose shall be the Fair Market Value as of the last trading day immediately
prior to the exercise date. Alternatively, the Company may permit Optionee to
exercise the Option through a “net” exercise, whereby the Company shall retain
from the Option that number of Option shares having a Fair Market Value on the
date of exercise equal to some or all of the exercise price. To the extent
permitted under Regulation T of the Federal Reserve Board, and subject to
applicable securities laws and any limitations as may be applied from time to
time by the Committee (which need not be uniform), the Option may be exercised
through a broker in a so-called “cashless exercise” whereby the broker sells the
Option Shares on behalf of Optionee and delivers cash sales proceeds to the
Company in payment of the exercise price. In such case, the date of exercise
shall be deemed to be the date on which notice of exercise is received by the
Company and the exercise price shall be delivered to the Company by the
settlement date.

4. Notification of Disposition. Optionee agrees to notify the Company in writing
within 30 days of any disposition of Shares acquired pursuant to the exercise of
the Option, if such disposition occurs within two years of the Grant Date, or
one year of the date of exercise, of the Option. The Company has the right to
deduct or withhold, or require Optionee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes required by law to be
withheld with respect to any disposition of Shares prior to the expiration of
two years of the Grant Date, or one year of the date of exercise, of the Option.

5. Limitation of Rights. The Option does not confer to Optionee or Optionee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the exercise of the Option.
Nothing in this Certificate shall interfere with or limit in any way the right
of the Company or any Affiliate to terminate Optionee’s employment at any time,
nor confer upon Optionee any right to continue in the employ of the Company or
any Affiliate.

6. Restrictions on Transfer and Pledge. No right or interest of Optionee in the
Option may be pledged, encumbered, or hypothecated to or in favor of any party
other than the Company or an Affiliate, or shall be subject to any lien,
obligation, or liability of Optionee to any other party other than the Company
or an Affiliate. The Option is not assignable or transferable by Optionee other
than by will or the laws of descent and distribution. The Option may be
exercised during the lifetime of Optionee only by Optionee.

7. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares covered by the Option upon any Exchange or under any foreign, federal, or
local law or practice, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition to the exercise of the Option,
the Option may not be exercised in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

8. Interpretation. It is the intent of the parties hereto that the Option
qualifies for incentive stock option treatment pursuant to and to the extent
permitted by Section 422 of the Code. All provisions hereof are intended and
shall be construed to have such meanings as are in applicable provisions of the
Code and Treasury Regulations to allow the Option to so qualify. To the extent
that any portion of the Option fails to qualify for incentive stock option
treatment, the non-qualifying portion shall be a Nonstatutory Stock Option,
governed under Section 83 of the Code.

9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Certificate and this Certificate shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Certificate, the provisions of the Plan shall be controlling and determinative.

10. Successors. This Certificate shall be binding upon any successor of the
Company, in accordance with the terms of this Certificate and the Plan.

11. Notice. Notices and communications under this Certificate must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to: Roper Industries, Inc., 2160 Satellite Boulevard, Suite 200,
Duluth, Georgia 30097, Attn: Secretary, or any other address designated by the
Company in a written notice to Optionee. Notices to Optionee will be directed to
the address of Optionee then currently on file with the Company, or at any other
address given by Optionee in a written notice to the Company.